Citation Nr: 1123035	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  05-10 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas



THE ISSUES

1. Entitlement to service connection for a claimed bilateral knee disorder.

2. Entitlement to service connection for a claimed back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to May 1977.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the RO.   

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in January 2007.   A transcript of the hearing has been associated with the claims folder.

In August 2007, the Board issued a decision denying the Veteran's claims of service connection.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In November 2008, the Court granted a Joint Motion for Remand (Joint Motion), vacating the Board's decision as to the issues of service connection for a bilateral knee disorder and for a back disorder, and remanding the claims to the Board for further proceedings consistent with the Joint Motion.

The Board remanded the claims in January 2010 to the RO for further development and adjudication as instructed in the Joint Motion; however, these matters are still not ready for appellate disposition.  

The appeal is once again remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

The Veteran has raised a claim of service connection for diabetes mellitus based on exposure to herbicides.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  


REMAND

A preliminary review of the record reveals that additional development is necessary prior to a final adjudication of the merits of the Veteran's claims.

Notably, the Veteran reported to the August 2010 VA examiner that he sought treatment for the claimed disabilities at an Army Hospital in 1977.  These records have not been associated with the claims folder.  The RO must first contact the Veteran in order to determine where he was treated during service.  Thereafter, such missing records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).

The Veteran also indicated that he was a recipient of Social Security benefits for a back disability.  A copy of the Administrative decision from the Social Security Administration (SSA) awarding benefits and the underlying treatment records utilized in reaching the aforementioned determination have not been associated with the claims folder.  Such must be obtained on remand. 

There also appear to be outstanding private treatment records from Ozark Orthopedic Associates.  The Veteran submitted a consent form indicating that he received treatment for his back and knees from January 2000 to June 2006.  An April 2010 letter from Ozark Orthopedic Associates indicates the Veteran's doctor retired in May 2008 and included a copy of the last record of treatment in June 2006.  

The letter failed to indicate whether any treatment records dated between 2000 and 2006 were available or had been destroyed.  Such clarification must be sought upon Remand.  38 C.F.R. § 3.159(c)(1).

The Board also remands the claims for a VA addendum opinion once all the other requested development has been completed.  The August 2010 VA examiner indicated that he could not offer an opinion as to the etiology of the claimed bilateral knee and back disorders without resorting to mere speculation as the record was silent for in-service treatment. 

There is insufficient competent medical evidence on file for the VA to make a decision on the claims in light of the contentions that there may be missing service and post-service treatment records.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Since it essential that each disability be viewed in relation to its history, such addendum opinion is necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.1.

Ongoing VA outpatient treatment records must be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, the RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by     38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied with respect to the de novo claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006).

2.  The RO should take appropriate steps to contact the Veteran in order to determine where he sought treatment for his knees and back during service.  Thereafter, the RO must request the identified records from the appropriate record depository.  All requests for records and their responses must be clearly delineated in the claims folder.

3.  After obtaining the necessary consent, the RO also should take all indicated action in order to obtain copies of any outstanding records of treatment rendered the Veteran by Ozark Orthopedic Associates from January 2000 to June 2006.  The health care provider should indicate whether such records are available or have been destroyed upon the retirement of Dr. L in May 2008.  All requests for records and their responses must be clearly delineated in the claims folder.  An additional request must be made if there is no response to the initial request for records. 

4.  The RO should obtain any outstanding VA medical records pertinent to the issues from the VA Medical Centers in Fayetteville, Arkansas, and Little Rock, Arkansas, since July of 2010.  All records should be associated with the claims file.  All requests for records and their responses should be clearly delineated in the claims folder.  

5.  The RO should take appropriate steps in order to obtain copies of any SSA decisions and records utilized in reaching said decision.   All requests for records and their responses should be clearly delineated in the claims folder.  An additional request must be made if there is no response to the initial request for records. 

6.  Once the development above has been completed, an addendum opinion must be sought from the examiner who conducted the August 2010 VA examination, if available.  Otherwise, such an opinion must be sought from a similarly qualified medical provider.  The addendum opinion is sought for the express purpose of determining the nature and likely etiology of the claimed bilateral knee and back conditions.  The claims folder should be provided to and reviewed by the examiner in conjunction with the addendum opinion.  A copy of this Remand, as well as the January 2010 Remand, which is incorporated by reference, must be provided to the VA examiner. 

Based on his/her review of the case, the examiner should offer an opinion as to whether  it is at least as likely as not (50 percent or greater probability) that the Veteran has a current low back or knee disability that is due to an injury as described by the Veteran or as the result of another event or incident consistent with his duties during service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  The VA examiner should avoid, if at all possible, from rendering an opinion that indicates such an opinion cannot be provided "without resorting to mere speculation."   

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  




